Slip Op. 99 - 125

          UNITED STATES COURT OF INTERNATIONAL TRADE

              BEFORE: RICHARD W. GOLDBERG, JUDGE


HEVEAFIL SDN. BHD., RUBBERFLEX
SDN. BHD., RUBFIL SDN. BHD.,
AND FILATI LASTEX ELASTOFIBRE
(MALAYSIA)

                                          Court No. 97-07-01152
Plaintiffs,

               v.

UNITED STATES OF AMERICA,

                    Defendant.



                        JUDGMENT ORDER

     Upon consideration of the Department of Commerce,
International Trade Administration’s Final Results of
Redetermination Pursuant to Court Remand, Heveafil Sdn. Bhd.
v. United States, Slip Op. 99-69 (July 23, 1999), October 22,
1999 (“Remand Results”), and all other papers filed herein,
and no parties having filed comments regarding the Remand
Results, it is hereby

     ORDERED that the Remand Results are sustained in all
respects; and it is further

     ORDERED that, all other issues having been decided in
this case, judgment is entered in accordance with the Court’s
opinion in Heveafil Sdn. Bhd. v. United States, No. 97-07-
01152, Slip Op. 99-69 (CIT July 23, 1999).
                               ______________________

                                 Richard W. Goldberg
                                        JUDGE


Dated:   November 24, 1999
         New York, New York.